t c memo united_states tax_court charles r harp and april b harp petitioners v commissioner of internal revenue respondent docket no filed date gary r defrang joseph m wetzel and russell a sandor for petitioners cheryl b harris for respondent memorandum findings_of_fact and opinion chiechi judge respondent determined the following defi- ciencies in and accuracy-related_penalties on petitioners' federal_income_tax accuracy-related_penalty year deficiency sec_6662 a dollar_figure big_number big_number dollar_figure all section references are to the internal_revenue_code in effect for the years at issue all rule references are to the tax_court rules_of_practice and procedure - - - - the issues remaining for decision are do petitioners have unreported income for each of the years and we hold that they do to the extent stated herein are petitioners liable for self-employment_tax for each of the years and we hold that they are to the extent stated herein are petitioners liable for the accuracy-related_penalty under sec_6662 for each of the years and we hold that they are to the extent stated herein findings_of_fact some of the facts have been stipulated and are so found petitioners resided in hillsboro oregon at the time the petition was filed they filed joint federal_income_tax returns returns for the years and charles harp construction during the years at issue petitioner charles r harp who as of the time of the trial herein had a high school education and had not received any formal training in accounting or book- keeping matters operated a sole_proprietorship under the name charles harp construction sole_proprietorship that he had started in and that engaged in the residential construction hereinafter references to petitioner in the singular are to petitioner charles r harp - - - - business during those years charles harp construction which petitioner operated from an office located in hillsboro oregon hillsboro acted as a general contractor as such charles harp construction located and purchased lots as sites for the construction of houses worked with lenders to obtain financing for its purchase and construction activities hired and supervised subcontractors with respect to those construction activities and arranged for the sales of the houses it con- structed during the years at issue petitioner generally financed his sole_proprietorship activities by obtaining con- struction loans from washington federal savings bank washington federal at its branch in portland oregon portland branch where its construction loan department was located during petitioner's license as a general contractor expired at which time charles harp construction ceased undertak- ing any new_construction projects at some unknown time during charles harp construction completely terminated its opera- tions except for limited activities that generally consisted of selling houses constructed prior to that year during and petitioner maintained the books_and_records including the general ledger of his sole_proprietorship and issued checks in payment of expenditures that he incurred in connection with the operations of that business kabeiseman harp inc - - - - on date petitioner and robert kabeiseman mr kabeiseman formed kabeiseman harp inc k h as an oregon corporation to engage in the residential construction business during the years at issue k h operated from an office located in hillsboro that it shared with charles harp construction k h elected to be taxed as an s_corporation during the years at issue petitioner and mr kabeiseman each owned percent of the issued and outstanding_stock of k h and were its only officers and directors during those years petitioner served as the president of k h and in that capacity inter alia arranged for the financing of its construction projects and supervised the progress of such projects mr kabeiseman served as the treasurer and secretary of k h during the years at issue and in those capacities inter alia main- tained its books_and_records including its general ledger and job cards and prepared its checks to pay for corporate expendi- tures neither petitioner nor mr kabeiseman received a salary from k h during or during the years at issue k h financed its activities by obtaining construction loans from the portland branch of washing- ton federal k h construction loans a financial_institution at which k h did not maintain a checking account those loans - - - - were personally guaranteed by petitioner3 and by mr kabeiseman and had maturity dates of six months nine months or one year during those years as the construction work on each of k h's construction projects progressed and costs were incurred in connection therewith petitioner submitted a written draw request to washington federal for a portion of k h's construction loan proceeds for each such project draw request in order to pay the costs so incurred he made such a request either by personally presenting it to that bank's portland branch or by presenting it to that branch by facsimile transmission each draw request that petitioner so presented asked washington federal either to transfer a portion of k h's construction loan proceeds for each such project to petitioners' account at that institution or to issue a check for those proceeds to k h washington federal complied with the draw requests that petitioner submitted either by transferring the loan proceeds sought to petitioners' account at the branch of that institution located in hillsboro hillsboro branch or by issuing a check to k h for those proceeds in date k h contracted to build a house for milagros velilla ms velilla ms velilla and not k h obtained a construction loan with respect to that contract velilla con- struction loan from the portland branch of washington federal where she maintained a checking account as he did with other k the record is not clear as to whether petitioner april harp ms harp also guaranteed those loans - - - - h construction projects during and petitioner submitted draw requests to washington federal for a portion of those loan proceeds in order to pay the costs incurred by k h in constructing ms velilla's house and washington federal complied with those requests either by transferring the loan proceeds sought to petitioners' account at its hillsboro branch or by issuing a check to k h for those proceeds during k h encountered financial difficulties did not have sufficient funds to meet its outstanding obligations and was unable to obtain funds from its construction loan ac- counts because various construction projects were stalled as of the spring of petitioner ceased being actively involved in the operations of k h and ceased carrying out the responsibili- ties that he had undertaken in connection with those operations k h completely terminated its business operations sometime during deposits into and disbursements from petitioners' accounts during the years at issue during petitioners maintained accounts at the hills- boro branch of washington federal far west federal bank far west federal and benjamin franklin federal_savings_and_loan_association benjamin franklin federal during in addi- tion to those accounts petitioners maintained accounts at bank of america and west one bank and three additional accounts at benjamin franklin federal during the years at issue petition- - - - - ers used one or more of their various bank accounts accounts inter alia in order to pay their personal expenses to pay expenses_incurred in connection with the operations of peti- tioner's sole_proprietorship and to make payments to or on behalf of k h during those years petitioners deposited into one or more of their accounts funds from various sources includ- ing funds obtained by petitioner in connection with the opera- tions of his sole_proprietorship funds obtained by petitioner through draw requests for proceeds of construction loans that had been made to k h and to ms velilla respectively funds obtained by petitioner from mr kabeiseman and funds obtained by petitioners from certain other identified sources and certain unidentified sources deposits of k h's construction loan proceeds checking account funds and credit line funds and ms velilla's construction loan proceeds and checking account funds during petitioner deposited the following funds into petitioners’ account at the hillsboro branch of washington federal dollar_figure from the k h construction loan accounts at the portland branch of washington federal dollar_figure from the k h credit line at washington federal and dollar_figure from the k h checking account during that year petitioner also deposited dollar_figure from ms velilla's construction loan account at the portland branch of washington federal into petitioners' account at its hillsboro branch - - - - during petitioner deposited the following funds into either petitioners’ account at the hillsboro branch of washington federal or into their account at benjamin franklin federal dollar_figure from the k h construction loan accounts at the portland branch of washington federal and dollar_figure from the k h checking account during that year petitioner also deposited into petitioners' account at the hillsboro branch of washington federal dollar_figure from ms velilla's construction loan account and dollar_figure from her checking account at that bank with respect to petitioner's deposits during and of k h's construction loan proceeds into petitioners' account at washington federal petitioner began making those deposits in date it was only in may or date after petitioner had made the first few such deposits that mr kabeiseman became aware that petitioner had made those deposits as soon as he became aware that petitioner was depositing k h construction loan proceeds into petitioners' account at washington federal mr kabeiseman disapproved of what petitioner had done specifi- hereinafter funds that petitioner obtained from k h's construction loan accounts checking account and or credit line and that he deposited into petitioners' accounts during one or both of the years at issue will sometimes be referred to as k h's funds funds that petitioner obtained from ms velilla's construction loan account and or checking account and that he deposited into petitioners' accounts during one or both of the years at issue will sometimes be referred to as ms velilla's funds and k h's funds and ms velilla's funds will some- times be referred to collectively as k h's and ms velilla's funds - - - - cally mr kabeiseman advised petitioner at that time that petitioner's deposits of k h construction loan proceeds into petitioners' account at washington federal was not a good ac- counting practice that mr kabeiseman was unable to trace to any particular construction loan account of k h the direct payments that petitioner had made to it during may or date of certain of its construction loan proceeds that petitioner should direct washington federal to issue checks directly to k h for the k h construction loan proceeds sought in the draw requests that pe- titioner made and that such checks should be deposited into k h's checking account petitioner nonetheless continued to de- posit k h construction loan proceeds into petitioners' account at washington federal after may or date and through date mr kabeiseman did not at any time during the years at issue authorize petitioner to deposit during those years the k h construction loan proceeds into petitioners' accounts or know the amounts of such proceeds that petitioner so depos- ited during each of the years at issue petitioner retained certain of the k h construction loan proceeds that he deposited into petitioners' account at washington federal during each such year and did not use all of those construction loan proceeds to make payments to or on behalf of k h mr kabeiseman did not at any time during the years at issue authorize petitioner to retain any of the k h construction loan proceeds that he had - - - - deposited into petitioners' account at washington federal or know the amounts of such deposits that petitioner retained with respect to petitioner's deposits during and of ms velilla's construction loan proceeds into petitioners' account at washington federal the contract between ms velilla and k h which was called and is hereinafter referred to as a contractor agreement set forth the terms and conditions for k h's disbursements of her construction loan proceeds the con- tractor agreement did not authorize petitioner to deposit ms velilla's construction loan proceeds into petitioners' accounts or to retain any portion of those deposits for petitioners' own purposes that agreement specifically provided that dis- bursements from ms velilla's construction loan account were to be made only to pay for costs of labor on and materials for the project pursuant to plans and specifications submitted to and approved by lender during petitioners made the following disbursements from their accounts payments to k h in the amount of dollar_figure and payments of k h expenses in the amount of dollar_figure during the aggregate amount of k h's funds and ms velilla's funds that petitioner deposited into petition- ers’ account at washington federal exceeded the aggregate amount that petitioners paid to or for the benefit of k h and ms velilla by dollar_figure during petitioners made the following disbursements - - - - from their accounts payments to k h in the amount of dollar_figure and payments of k h expenses in the amount of dollar_figure during the aggregate amount of k h's funds and ms velilla's funds that petitioner deposited into petition- ers’ accounts at washington federal and benjamin franklin federal exceeded the aggregate amount that petitioners paid to or for the benefit of k h and ms velilla by dollar_figure miscellaneous deposits during in addition to the deposits of k h's and ms velilla's funds that are at issue for that year certain deposits that respondent concedes do not constitute unreported income for that year and one deposit that petitioners concede constitutes unreported income for that year petitioners made various depos- its totaling dollar_figure miscellaneous deposits that are at issue for including a deposit of dollar_figure on date into petitioners' account at washington federal the record does not disclose and or explain the nature or sources of those miscella- neous deposits during in addition to the deposits of k h's and ms velilla's funds that are at issue for that year and certain deposits that respondent concedes do not constitute unreported income for that year petitioners made various miscellaneou sec_5 petitioners concede on brief that a dollar_figure deposit on date of the proceeds from the sale of plans constitutes unre- ported income for - - - - deposits totaling dollar_figure that are at issue for includ- ing a deposit of dollar_figure on date into petitioners' account at the hillsboro branch of washington federal the dollar_figure so deposited was obtained by petitioners from the sale of a chevrolet pickup truck the record does not disclose and or explain the nature or sources of the remaining miscella- neous deposits deposits of funds that mr kabeiseman transferred to petitioner on date and on date mr kabeiseman transferred to petitioner dollar_figure and dollar_figure respectively that petitioner deposited into petitioners' account at the hillsboro branch of washington federal and that mr kabeiseman expected petitioner to repay within approximately one year after the date on which each such transfer was made hereinafter we shall refer to the dollar_figure that mr kabeiseman transferred to peti- tioner in january and date as the kabeiseman loans or the kabeiseman loan proceeds during petitioner paid the following amounts totaling dollar_figure to mr kabeiseman in repayment of the kabeiseman loans date date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure as of the time of the trial herein petitioner had not repaid the entire balance of the kabeiseman loans - - - - mr kabeiseman did not have any discussions with petitioner regarding the respective outstanding principal balances of the kabeiseman loans on or after date and on or after date the approximate respective dates on which mr kabeiseman expected repayment of those loans that was because mr kabeiseman was preoccupied during with the financial problems that k h was encountering during no identifi- able event occurred that made it clear that petitioner never would repay the respective outstanding balances of the kabeiseman loans the lawsuit filed against petitioner by mr kabeiseman during after petitioner ceased to be actively involved in the operations of k h a dispute arose between petitioner and mr kabeiseman regarding certain moneys that petitioner allegedly owed mr kabeiseman as petitioner's share of k h expenditures that mr kabeiseman had paid sometime thereafter mr kabeiseman retained the services of an attorney and insti- tuted a lawsuit against petitioner regarding that dispute law- suit in the complaint that mr kabeiseman filed against petitioner mr kabeiseman requested that a judgment of dollar_figure be entered against petitioner in that complaint mr kabeiseman alleged that that amount represented petitioner's share of the following approximate amounts of k h expenditures that mr kabeiseman had paid dollar_figure that mr kabeiseman - - - - had paid to u s national bank as a repayment for loans that had been made by that bank to k h and that had been personally guaranteed by both petitioner and mr kabeiseman dollar_figure that mr kabeiseman had paid to a contractor for completion of the construction of certain houses so that the proceeds from the sale of those houses could be utilized to repay loans that had been made to k h by washington federal and that had been personally guaranteed by both petitioner and mr kabeiseman and dollar_figure which mr kabeiseman had paid to a k h creditor named a-boy stores and for which petitioner had agreed to reim- burse mr kabeiseman on date mr kabeiseman and petitioner entered into a settlement agreement settlement agreement with respect to the lawsuit under which petitioner paid mr kabeiseman dollar_figure in that settlement agreement in consideration for the payment of dollar_figure by petitioner to mr kabeiseman mr kabeiseman agreed to release acquit and forever discharge charles r harp of any and all claims that were or could have been brought by mr kabeiseman in that lawsuit mr kabeiseman considered that settlement agreement to end all disputes between him and petitioner petitioners' and returns petitioners filed returns for and that were signed by them and by francis j bernard mr bernard as return pre- parer - - - - in their return petitioners reported total income of dollar_figure consisting of the following wages and salaries interest business income capital_gain ordinary gain dollar_figure big_number big_number in schedule c of their return petitioners reported dollar_figure of gross_receipts dollar_figure of expenses and dollar_figure of profit from the operations of petitioner's sole_proprietorship charles harp construction that they described therein as a general contracting business petitioners did not report in schedule c or elsewhere in their return for that year income from any business other than charles harp construction in their return petitioners reported total income of dollar_figure consisting of the following wages and salaries interest business income dollar_figure big_number in schedule c of their return petitioners reported dollar_figure of gross_receipts dollar_figure of expenses and dollar_figure of profit from the operations of petitioner's sole_proprietorship charles harp construction that they described therein as a the_amount_of_wages and salaries reported in petitioners' return is equal to the total of the amounts of wages and salaries reflected in forms w-2 issued to ms harp for the_amount_of_wages and salaries reported in petitioners' return is equal to the total of the amounts of wages and salaries reflected in forms w-2 issued to petitioner and ms harp respec- tively for - - - - general contracting business petitioners did not report in schedule c or elsewhere in their return for that year income from any business other than charles harp construction petitioners did not include as income in their returns for and any portion of k h's and ms velilla's funds that petitioner deposited into petitioners' accounts during those years nor did they include in their returns for those years any income in connection with the kabeiseman loans the examination of petitioners' and returns and the notice_of_deficiency in date respondent assigned a revenue_agent to examine petitioners' returns for and during the course of that examination the revenue_agent did not have sufficient books_or_records relating to petitioner's sole_proprietorship or petitioners' other financial activities during the years at issue in order to determine whether petitioners had reported in those returns all of their income for those years nor did petitioners attempt during the course of that examination to re-create any of the books_or_records relating to their financial activities dur- ing the years at issue that they claim were accidentally dis- carded during consequently in order to reconstruct peti- tioners' income for the years at issue the revenue_agent used the bank_deposits method under which that agent examined the deposits that were made during those years into petitioners' accounts at various financial institutions based on certain - - - - limited information that the revenue_agent was able to obtain with respect to certain of those deposits that agent excluded from the calculation of petitioners' unreported income for those years those deposits that that agent concluded were not taxable eg credit card advances or that that agent concluded had been reported by petitioners in schedules c of their and returns in the notice_of_deficiency notice respondent determined that deposits into petitioners' accounts during the years and in the amounts of dollar_figure and dollar_figure respectively constitute unreported income the notice further stated in pertinent part it is determined that the taxpayer received gross_income from real_estate sales of a general contracting business for the tax years and which was not reported on the returns the gross_income amounts have been reconstructed according to the information avail- able including information from the washington county by way of illustration in reconstructing petitioners' income for the years at issue on the basis of the bank_deposits method the revenue_agent excluded from the calculation of petitioners' unreported income for those years the following deposits into petitioners' account at washington federal that that agent con- cluded were deposits of amounts that were paid to petitioner in connection with the sales of certain real properties that had been reported in schedules c of petitioners' and re- turns date of deposit amount of deposit date date date date date dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure - - - - records and information concerning deposits to the bank accounts controlled by the taxpayer the taxpayer received gross_income in the amounts of dollar_figure and dollar_figure rather than gross_income from con- tracting of dollar_figure and dollar_figure as reported on the returns for the tax years and respec- tively it is further determined that the gross_income is self-employment_income and thus subject_to the self- employment_tax for the tax years and opinion before the trial herein had commenced but after the court had received and reviewed the document entitled stipulation of facts and the exhibits attached thereto that the parties had filed with the court the court expressed its concern to the parties about whether the record was clear as to the conces- sions if any made by the parties after the notice was issued and the amounts of the deposits that remained in dispute as of the commencement of trial the court directed the parties to supplement their stipulation of facts in order to clarify those matters and the parties filed a document entitled supplemental stipulation of facts we shall refer to both the stipulation of facts and the supplemental stipulation of facts as stipula- tions upon review of the entire record in this case we have found certain errors in the stipulations and the briefs as to the amounts of deposits into petitioners' accounts during and that remain in dispute consequently we are not bound by those errors in the stipulations see 93_tc_181 and in the briefs - - - - taking account of the parties' concessions and the errors that we found in certain stipulations and in the briefs on the record before us we find that the amounts of petitioners' un- reported income for and that remain in dispute are dollar_figure and dollar_figure respectively calculated as follows deposits treated as unreported income in the notice dollar_figure dollar_figure less concessions by respondent big_number big_number less concession by petitioners big_number -- deposits in the notice that remain in dispute after taking account of concessions by the parties dollar_figure dollar_figure amount of the kabeiseman loan proceeds deposited during and not repaid as of date that respondent contends is income from the discharge_of_indebtedness -- dollar_figure amounts of unreported income remaining in dispute dollar_figure dollar_figure respondent's concessions for consist of the following deposits into petitioners' accounts during that year de- posits of dollar_figure disbursed from petitioners' accounts as payments to or on behalf of k h deposits of dollar_figure of the kabeiseman loan proceeds a deposit of dollar_figure of the proceeds of the sale of a promissory note to mr kabeiseman and other deposits of various items totaling dollar_figure respondent's concessions for consist of the following deposits into petitioners' accounts during that year de- posits of dollar_figure disbursed from petitioners' accounts as payments to or on behalf of k h a deposit of dollar_figure of the proceeds of the sale of property known as dairy creek in which petitioners had a basis of dollar_figure and other deposits of various items totaling dollar_figure see supra note - - - - on the record before us we further find that the foregoing amounts of unreported income remaining in dispute for and consist of the following items and amounts amounts of deposits in the notice that remain in dispute deposits of a k h's construction loan proceeds checking account funds and credit line funds and b ms velilla's construction loan proceeds and checking account funds dollar_figure dollar_figure miscellaneous deposits dollar_figure dollar_figure amount of the kabeiseman loan proceeds deposited during and not repaid as of date that respondent contends is income from the discharge_of_indebtedness -- dollar_figure amounts of unreported income remaining in dispute dollar_figure dollar_figure preliminary matters respondent used the bank_deposits method to reconstruct petitioners' income for the years at issue a bank deposit is prima facie evidence of income and respondent need not prove a likely source of that income tokarski v commissioner 87_tc_12 a review of the parties' briefs leads us to conclude that despite certain errors that we found in the stipulations and briefs the parties nonetheless agree that the two broad catego- ries of deposits that remain in dispute are the two identified below by the court and that there also is a dispute regarding whether the dollar_figure of kabeiseman loan proceeds that was not repaid as of the end of constitutes income to petitioners for that year - - - - petitioners bear the burden of proving that respondent’s determinations of income based on the bank_deposits method are erroneous 102_tc_632 96_tc_858 affd 959_f2d_16 2d cir petitioners may satisfy that burden by establishing that the deposits at issue are not taxable or constitute income that they previously reported see 591_f2d_1243 9th cir 380_f2d_509 5th cir affg tcmemo_1964_303 70_tc_1057 respondent does not have to show that the deposits at issue are taxabledollar_figure respondent nonetheless through argument at trial and on brief offers a reason as to why the deposits of k h's and ms velilla's funds that remain in dispute constitute income viz they were deposits of funds misappropriated by petitioner respondent also offers a reason through argument at the conclu- sion of trial14 and on brief as to why the balance of the kabeiseman loan proceeds that was not repaid as of the end of ie dollar_figure constitutes income to petitioners for that year viz that balance was forgiven or discharged by mr respondent must however take into account any nontaxable source of a deposit of which respondent has knowledge 102_tc_632 respondent conceded at the conclusion of the trial that the funds totaling dollar_figure that mr kabeiseman transferred to peti- tioner and that petitioner deposited into one of petitioners' accounts during were loans kabeiseman during - - - - petitioners assert on brief that respondent's arguments at trial and on brief that petitioners have unreported income for and resulting from the deposits of funds misappropri- ated from k h and ms velilla and for resulting from the discharge of the outstanding balances of the kabeiseman loans raise matters that are not properly before the court and that assuming arguendo that such matters were properly before the court respondent has the burden_of_proof as to such matters to support their assertions petitioners point out that respondent stated in the notice that certain deposits into petitioners' accounts during the years at issue constitute unreported income for those years from real_estate sales of a general contracting business or from contracting and not from misappropriated funds or the discharge_of_indebtedness respon- dent disagrees pointing out inter alia that respondent's arguments about which petitioners complain are properly before the court because petitioners were in no way prejudiced or unfairly surprised by them with respect to the parties' disagreement over whether respondent is raising certain matters not properly before this court we note initially that regardless how we resolve that disagreement petitioners nonetheless bear the burden of proving that all the deposits at issue are not taxable or that they represent income that they previously reported see calhoun v - - - - united_states supra pincite marcello v commissioner supra pincite tokarski v commissioner supra pincite turning now to the parties' dispute as to whether respondent is raising certain matters that are not properly before us it is significant that petitioners do not dispute and we find on the instant record that they were not surprised or prejudiced by respondent's arguments at trial and on brief that petitioners have unreported income for and resulting from the deposits of misappropriated funds and for resulting from the discharge of the outstanding balances of the kabeiseman loans see 87_tc_56 59_tc_551 we further find on that record that those matters were before the court within the meaning of rule b the record before us contains stipulations joint exhibits and testimony relevant to those matters and there is no indication that petitioners had any additional evidence that they did not present at trial with respect thereto see leahy v commissioner supra pincite 76_tc_708 moreover with respect to respondent's argument that petitioners have unreported income for and resulting from the deposits of misappropriated funds petitioners' counsel addressed that argument in his opening statement at trial and elicited relevant testimony with respect to it from both petitioner and mr kabeiseman furthermore with respect to respondent's - - - - argument that petitioners have unreported income for result- ing from the discharge of the outstanding balances of the kabeiseman loans certain documents in the record indicate that questions regarding that matter were raised prior to trial by respondent after petitioners had informed respondent that certain deposits totaling dollar_figure during consisted of two loans that mr kabeiseman had made to petitioner on the record before us we find that respondent's arguments that petitioners have unreported income for and resulting from the deposits of misappropriated funds and for resulting from the discharge of the outstanding balances of the kabeiseman loans are properly before us with respect to the parties' disagreement over whether respondent bears the burden_of_proof on the two matters in question we shall deal with each of those matters separately because we view them differently although a taxpayer generally has the burden of proving that respondent's determinations in the notice_of_deficiency are erroneous respondent bears the burden of proving any new_matter that was not raised in that notice see rule a 290_us_111 80_tc_34 affd in part and vacated in part by 756_f2d_1430 9th cir the assertion of a new_theory that merely clarifies or develops the original determination without being inconsistent with that determina- tion increasing the amount of the deficiency or requir- - - - - ing the presentation of different evidence is not a new_matter requiring the shifting of the burden_of_proof to respondent see 102_tc_149 foster v commissioner supra pincite on the instant record we reject petitioners' contention that respondent raised a matter as to which respondent has the burden_of_proof in arguing that petitioners have unreported income for and resulting from the deposits of misappropriated fundsdollar_figure during the course of respondent's examination of petitioners' returns for and respondent did not have adequate books_or_records to determine whether petitioners rely on dicta in big d development corp v commissioner tcmemo_1971_148 affd 453_f2d_1365 5th cir to support that contention that case held that under the facts presented respondent had not raised a matter as to which respondent had the burden_of_proof because respondent merely narrowed an issue after taking a broad position in the statutory notice the court further stated in dicta in that case on which petitioners rely that it would be otherwise where respondent's determination in a statutory notice is narrowly drawn and after the matter has been petitioned to this court respondent advances new grounds not directly or implicitly within the ambit of the determination made in the notice id that language does not in any way indicate that in cases such as the instant case where respondent reconstructs a taxpayer's income by using the bank_deposits method determines in the notice_of_deficiency based on the application of that method that certain deposits constitute income and sets forth her assumption therein as to the source of that income respondent necessarily is advancing new grounds not directly or implicitly within the ambit of the determination made in the notice id when she thereafter argues that a portion of those deposits is income from a source different from that assumed in the notice_of_deficiency - - - - petitioners had reported all of their income for those yearsdollar_figure consequently respondent had to reconstruct petitioners' income for those years under such circumstances petitioners generally will be held accountable for any imprecision in the language employed in the notice_of_deficiency and for any procedural or evidentiary consequences flowing therefrom 74_tc_1534 in the present case respondent's determination in the notice was that under the bank_deposits method petitioners have unreported income for the years at issue in such a case it is well established that the deposits into petitioners' accounts during the years at issue are prima facie evidence of income respondent is not required to prove a likely source for that income and petitioners are required to establish that the deposits at issue are not taxable or that they represent income that they previously reported see calhoun v commissioner f 2d pincite marcello v commissioner f 2d pincite clayton v commissioner t c pincite tokarski v commissioner around the time the petition was filed in date several months after respondent mailed the notice to petitioners peti- tioners prepared certain schedules that purport to identify the sources of certain deposits made into petitioners’ accounts during each of the years at issue petitioners' sched- ules of deposits and certain expenses paid from those accounts during each such year petitioners' schedules of ex- penses petitioners claim that petitioners' accountant mr bernard worked with them in preparing those schedules the nature and the extent of any such work by mr bernard whom petitioners did not call as a witness are not disclosed by the record - - - - t c pincite neither respondent's statement in the notice as to the assumed source for the deposits that she determined to be income on the basis of the bank_deposits method nor respondent's argument at trial and on brief that petitioners have unreported income for and resulting from the deposits of misappro- priated funds alters those principles respondent's statement in the notice of her assumption as to the source ie real_estate sales of a general contracting business or from contracting for the deposits that she determined constitute unreported income was not part of and was not essential to respondent's theory in the notice that under the bank_deposits method all money deposited into petitioners' accounts during and constitutes income except money so deposited that respondent knows is not taxable or is income that petitioners previously reported in their returns for those years clayton v commissioner supra pincite dileo v commissioner t c pincite respondent's argument at trial and on brief that petitioners have unreported income for and resulting from the deposits of misappropriated funds is not inconsistent with and merely serves to develop that theory we view differently petitioners' contention that respondent raised a matter as to which respondent bears the burden_of_proof in arguing at trial and on brief that petitioners have unreported income for from the discharge of the outstanding balances of the kabeiseman loans for the reasons stated above petitioners - - - - bear the burden of proving that the deposits into their accounts during and do not constitute unreported income re- spondent conceded at the conclusion of the trial herein that petitioners had satisfied that burden with respect to the depos- its of the kabeiseman loans during respondent however advanced as an alternative argument in her opening statement and as the sole argument at the conclusion of the trial herein and on brief a new_theory as to why petitioners have dollar_figure of unreported income for viz unreported income resulting from the discharge or forgiveness by mr kabeiseman during that year of the outstanding balances of the kabeiseman loans viz dollar_figure that new_theory does not merely serve to develop respondent's theory in the notice that under the bank_deposits method all money deposited into petitioners' accounts during constitutes unreported income for that year except money so deposited that respondent knows is not taxable or is income that petitioners previously reported in their return for that year accordingly on the record before us we sustain petitioners' contention that respondent has raised a matter as to which she bears the burden_of_proof in arguing that petitioners have unreported income for resulting from the discharge of the outstanding balances of the kabeiseman loansdollar_figure we note that on the record before us our findings and conclu- sions with respect to respondent's argument that petitioners have unreported income for resulting from the discharge of the continued - - - - deposits of k h's construction loan proceeds checking account funds and credit line funds and ms velilla's construction loan proceeds and checking account funds the parties agree that during petitioner deposited into one of petitioners' accounts k h's funds totaling dollar_figure during petitioner deposited into one of petitioners' accounts ms velilla's construction loan proceeds totaling dollar_figure during petitioner deposited into two of petitioners' accounts k h's funds totaling dollar_figure during petitioner deposited into one of petitioners' accounts ms velilla's funds totaling dollar_figure petitioners' and returns did not include any portion of the forego- ing deposits as income during and petitioners made certain payments from their accounts to or on behalf of k h and to the extent that during and petitioners made payments to or on behalf of k h or ms velilla the aggregate amount of such payments during each such year should reduce the aggregate amount of the foregoing deposits during each such year the only disagreements between the parties with respect to the deposits during and of k h's funds and ms velilla's funds are whether the aggregate amount of those deposits during each such year exceeded the aggregate amount of continued outstanding balances of the kabeiseman loans would remain the same regardless who bears the burden_of_proof with respect to that argument - - - - the payments made to or on behalf of k h and ms velilla during each such year and whether any such deposits not disbursed as payments to or on behalf of k h and ms velilla deposits that were not returned are taxable and thus includible in petitioners' income for each such yeardollar_figure with respect to the first dispute between the parties as to whether the aggregate amount of the deposits into petitioners' accounts during and of k h's funds and ms velilla's funds exceeded the aggregate amount of the payments made to or on behalf of k h and ms velilla during each of those years respondent contends on brief that the stipulated payments to or on behalf of k h do not include any payments to or on behalf of ms velilla and that the deposits that were not returned consist of a all of ms velilla's funds and b an unidentified portion of the aggregate amount of the deposits of k h's funds petitioners disagree and make no such distinctions on brief with respect to k h's funds and ms velilla's funds as we understand petitioners' position they maintain that any payments made during the years at issue from ms velilla's funds that petitioner deposited into one of petitioners' accounts would have been included as part of the payments that they made during those years to or on behalf of k h we therefore construe and treat petitioners' assertions on brief with respect to any payments that they claim they made during the years at issue to or on behalf of k h as assertions that such payments were payments to or on behalf of not only k h but also ms velilla since k h contracted to build a house for ms velilla and was responsible for the costs incurred in connection with the construction of that house the payments that petitioners made during the years at issue to or on behalf of k h could have included as petitioners suggest payments of some or all of ms velilla's funds that were deposited into one of petitioners' accounts during those years however the record before us does not enable us to identify the nature of the payments made to or on behalf of k h the source of the deposits that were used to make those payments or the source of the deposits that were not returned the parties stipulated as follows - - - - petitioners made the following paryments sic in dollar_figure dollar_figure payments to corporation payments of corporate expenses petitioners made the following payments in dollar_figure dollar_figure payments to corporation payments of corporate expenses under the foregoing unqualified stipulations the parties have agreed that during and petitioners made payments to or on behalf of k h in the amounts of dollar_figure and dollar_figure respectively on brief petitioners appear to maintain that the foregoing stipulations set forth the minimum payments that they made and that they made additional payments during those years to or on behalf of k h and ms velilla that increased the aggregate amounts of such payments for and to dollar_figure and dollar_figure respectivelydollar_figure to support their contention they rely on petitioners’ schedules of expenses and ms harp's testimony respondent disputes petitioners' contention contrary to petitioners' position on brief petitioner testi- fied that the aggregate amount of the deposits into petitioners' accounts during each of the years at issue of k h's funds and ms velilla's funds were used to make payments to or on behalf of k h and ms velilla we question the reliability of that testimony petitioner's testimony on that point also is incon- sistent with petitioners' schedules of expenses that purport to show that only a portion of those deposits were used to make payments to or on behalf of k h and ms velilla - - - - we are unwilling to accept either petitioners' schedules of expenses or ms harp's testimony as reliable evidence to support petitioners' contention petitioners' schedules of expenses like ms harp's testimony about those schedules are nothing more than self-serving statements that the additional disbursements from petitioners' accounts during the years at issue that are reflected in those schedules were made to or on behalf of k h and ms velilla neither petitioners' schedules of expenses nor ms harp's testimony which we found to be general vague conclusory and at times internally inconsistent persuade us that those additional disbursements were in fact made to or on behalf of k h and ms velilla rather than in payment of petitioners' expensesdollar_figure in this connection ms harp testified that petitioners' schedules of expenses were prepared in reliance on copies that petitioners were able to obtain of certain supplier bills and canceled checks which she claims indicated thereon the purposes for which certain disbursements from we note that with respect to dollar_figure of the additional disbursements that petitioners claim they made during to or on behalf of k h and ms velilla they also claim that they paid that same amount during that same year to mr kabeiseman in partial repayment of the dollar_figure in kabeiseman loans that peti- tioner received in the record establishes that the pay- ments totaling dollar_figure that petitioners made during were made to mr kabeiseman in partial repayment of the kabeiseman loans thus not only are petitioners wrong in contending that those payments were made to or on behalf of k h and ms velilla they are counting those payments twice once in advanc- ing their argument with respect to the kabeiseman loans and once in advancing their argument with respect to the deposits of k h's and ms velilla's funds - - - - petitioners' accounts were made during the years at issuedollar_figure however petitioners did not attempt to introduce those documents into evidence nor did they proffer as a witness their accoun- tant mr bernard who purportedly assisted petitioners with the preparation of those schedules on the record before us we find that during and petitioners made payments to or on behalf of k h in the amounts of dollar_figure and dollar_figure respectively we further find on that record that the aggregate amount of deposits into petitioners' accounts during and of k h's and ms velilla's funds exceeded the payments that petitioners made to or on behalf of k h and ms velilla during each of those years by dollar_figure and dollar_figure respectively with respect to the second dispute between the parties as to whether the deposits that were not returned are includible in petitioners claim that certain other records and books which related to petitioner's sole_proprietorship and petitioners' other financial activities during the years at issue and which would have assisted them in preparing petitioners' schedules of expenses and petitioners' schedules of deposits were acciden- tally discarded during and that they had difficulty in obtaining certain bank records from washington federal that would have assisted them in preparing those schedules assuming arguendo that petitioners' books_and_records were in fact accidentally discarded and that they had difficulty in obtaining certain records from washington federal petitioners would still have to satisfy their burden_of_proof see 71_tc_1120 under such circumstances petitioners would be able to meet that burden by presenting reliable secondary evidence id as stated above we did not find petitioners' schedules of expenses or ms harp's testimony regarding those schedules to be reliable - - - - petitioners' income for each of the years at issue as we stated above the deposits at issue are prima facie evidence of income and petitioners bear the burden of proving that those deposits are not taxabledollar_figure see calhoun v united_states f 2d pincite marcello v commissioner f 2d pincite tokarski v commissioner t c pincite as we understand petitioners' position they contend that no portion of the deposits into petitioners' accounts of k h's construction loan proceeds checking account funds and credit line funds and ms velilla's construction loan proceeds and checking account funds is includible in their income for each of the years and because petitioners held those deposits for corporate purposes and subject_to an obligation which mr harp recognized to return the funds to the corporation respondent disagrees with those contentions arguing that those deposits represent funds misap- propriated by petitioner and that to the extent that during each of the years at issue petitioners did not use those deposits during each such year to make payments to or on behalf of k h and ms velilla they are taxable to petitioners under the principles of 366_us_213 regardless whether petitioner's actions during the years at issue regarding k h's and ms velilla's funds are characterized as noted above the parties agree that petitioners' returns for and did not include as income any of the deposits during each of those years of k h's and ms velilla's funds - - - - as a misappropriation those deposits may nonetheless constitute income to petitioners sec_61 defines gross_income to include income from whatever source derived including all accessions to wealth over which a taxpayer has complete dominion 348_us_426 a taxpayer must include in gross_income funds obtained lawfully or unlawfully without the consensual recognition express or implied of an obligation to repay and without restriction as to their disposition james v united_states supra pincite funds so obtained are includible in the taxpayer's income even though the taxpayer may still be required to return such fundsdollar_figure id on the record before us we reject petitioners' contention that they held for corporate ie k h's purposes the depos- its of k h's and ms velilla's funds to support their contention with respect to the deposits at issue of k h's funds petitioners rely on petitioner's testimony and the stipu- lations that petitioners made certain payments to or on behalf of k h during each of the years at issuedollar_figure we question the a taxpayer's income is reduced for any year by the amount of funds that were obtained by the taxpayer and included in the taxpayer's income under the principles of 366_us_213 and that the taxpayer repays in such year although petitioners suggest on brief that certain financial transactions may have taken place during between petitioner and k h that impact resolution of the issue whether petitioners have unreported income for each of the years and resulting from the deposits that were not returned during each of those years neither petitioner nor mr kabeiseman testified continued - - - - reliability of petitioner's testimony it was not only self- serving but it also was at times inconsistent with other evi- dence in the record as for the stipulations about petitioners' payments to or on behalf of k h we do not believe those stipulations necessarily support let alone conclusively prove petitioners' contention that during the years at issue they were holding k h's funds for k h's purposesdollar_figure indeed the record shows that petitioner was not even authorized to deposit k h's construction loan proceeds into petitioners’ accounts during those years and is silent as to a whether petitioner was authorized to deposit k h's checking account and credit line funds into petitioners' accounts b whether or how such funds were disbursed during each of the years at issue and c whether petitioners were authorized to retain any portion of such fund sec_24 continued about the nature of any such transactions under petitioners' contention funds otherwise includible in a taxpayer's income under the principles of james v united_states supra would never be so included as long as such funds are ultimately repaid that is because according to petition- ers repayment shows that the taxpayer was holding the funds for the purposes of the person from whom they were obtained we find it hard to believe that petitioner would have been authorized to deposit into petitioners' accounts funds from k h's checking account and credit line or to retain any portion of those funds for petitioners' own use when he was not authorized to deposit k h's construction loan proceeds into their accounts or to retain any portion of those deposits for their own use during each of those yearsdollar_figure - - - - with respect to the deposits at issue of k h's construc- tion loan proceeds the record establishes that mr kabeiseman did not at any time during the years at issue authorize peti- tioner to deposit such proceeds into petitioners' accounts know the amounts of such proceeds that petitioner so depos- ited authorize petitioner's practice of retaining a portion of such proceeds during each of those years and not using such portion to make payments to or on behalf of k h or know the amounts of such proceeds that petitioner retained we find petitioners' apparent reliance on the following testimony of mr kabeiseman in order to establish that the deposits at issue of the k h construction loan proceeds were authorized to be misplaced q mr kabeiseman you were aware of the deposit of the loan draws to mr harp's personal ac- count a from kabeiseman harp construction loans yes uh-huh we are unable to find that the foregoing testimony establishes that mr kabeiseman authorized petitioner to deposit k h's construction loan proceeds into petitioners' accounts during the although mr kabeiseman was generally responsible for prepar- ing k h's checks to pay for corporate expenditures the record does not show whether petitioner obtained the funds from the k h checking account that he deposited into petitioners' accounts through actual checks drawn on that account or if so whether mr kabeiseman prepared or was otherwise aware of any such k h checks that were issued to petitioner - - - - years at issue or to retain a portion of such proceeds during each of those years the record establishes and we have found as facts that it was only in may or date after petitioner had made the first few deposits of those loan proceeds that mr kabeiseman became aware that petitioner had made those deposits as soon as he became aware that petitioner was depositing k h's construction loan proceeds into petitioners' account at washing- ton federal mr kabeiseman disapproved of what petitioner had done specifically mr kabeiseman advised petitioner at that time that petitioner's deposits of k h's construction loan proceeds into petitioners' account at washington federal was not a good accounting practice that mr kabeiseman was unable to trace to any particular construction loan account of k h the direct payments that petitioner had made to it during may or date of certain of its construction loan proceeds that peti- tioner should direct washington federal to issue checks directly to k h for the k h construction loan proceeds sought in the draw requests that petitioner made and that such checks should be deposited into k h's checking account petitioner nonetheless continued to deposit k h's construction loan proceeds into petitioners' account at washington federal after may or date and through date even after he ceased in the spring of being actively involved in the operations of k h moreover although petitioner testified that he obtained those loan proceeds from washington federal in order to pay the - - - - costs incurred in connection with k h's construction projects he was unable to explain why he did not immediately remit the entire amount of such proceeds to or immediately expend them for the benefit of k h with respect to the deposits at issue of ms velilla's funds except for petitioner's self-serving general and conclusory testimony on which we are unwilling to rely there is no evidence in the record that supports petitioners' contention that those funds were held for corporate ie k h's pur- poses the record does not even show whether or how those funds were disbursed during each such year what the record does establish is that with respect to the deposits at issue of ms velilla's construction loan proceeds the contractor agreement between ms velilla and k h did not authorize petitioner to deposit such proceeds into petitioners' accounts or to retain any portion of such proceeds for petitioners' own purposes that agreement specifically provided that disbursements from ms velilla's construction loan account were to be made only to pay for costs of labor on and materials for the project pursuant to plans and specifications submitted to and approved by lender with respect to the deposit at issue of ms velilla's checking account funds the record is silent regarding whether that deposit was authorized and whether petitioners were authorized to retain any portion of those funds during dollar_figure - - - - on the record before us we also reject petitioners' conten- tion that they held the deposits of k h's and ms velilla's funds subject_to an obligation that petitioner recognized to return the funds so deposited to k h that record does not establish that petitioner recognized an obligation to return those funds to k h nor does it show that petitioner recog- nized an obligation to return ms velilla's funds to ms velilla it is significant that petitioner did not disclose to mr kabeiseman the amounts of the k h construction loan proceeds that petitioner deposited into petitioners' account at washington federal or the amounts of those proceeds that he did not return to k h the record does not show that petitioner disclosed to mr kabeiseman that he was depositing k h checking account or credit line funds into petitioners' accounts the specific amounts so deposited or the specific amounts of such funds not returned the record does not establish that petitioner disclosed to ms velilla that he was depositing ms velilla's construction loan proceeds and checking account funds into petitioners' account at washington federal the specific amounts so deposited or the specific amounts of such proceeds and fund sec_28 we find it hard to believe that petitioner would have been authorized to deposit ms velilla's checking account funds into petitioners' accounts or to retain any portion of those funds for petitioners' own use when he was not authorized to deposit ms velilla's construction loan proceeds into their accounts or to retain any portion of those proceeds for their own use - - - - not returned the record contains no evidence of any_action taken by petitioner at the time of the deposits of k h's and ms velilla's funds that acknowledged his obligation to return those funds the record contains no evidence indicating that petitioner kept a contemporaneous accounting or record of a the amounts and sources of the deposits that he made into petition- ers' accounts during the years at issue or b the amounts of those deposited funds if any that were used to make payments to or on behalf of k h and ms velilla and petitioners retained during each year at issue an unidentified portion of the aggregate amount of k h's and ms velilla's funds that peti- tioner deposited during each such year and did not use those retained funds to make payments to or on behalf of k h and or ms velilla even assuming arguendo that we were to find on the instant record that petitioner had recognized an obligation to return k h's and ms velilla's funds that petitioner deposited into petitioners' accounts during the years at issue petitioner's unilateral recognition of such an obligation would be insuffi- cient to cause those deposits to be excluded from petitioners' income for the years at issue see 412_f2d_974 5th cir a taxpayer who obtains funds without a consensual recognition expressed or implied of an obligation to repay them and without any restriction as to their disposition must include such funds in gross_income james v - - - - united_states u s pincite 51_tc_494 in order for funds obtained from another person to qualify for exclusion from income because the taxpayer was in essence a borrower from that person who was in essence a lender there must be an agreement between the lender and borrower entailing 'consensual recognition' of an obligation to repay and exact conditions of repayment moore v united_states supra pincite such consensual recognition requires that there be mutual consent 732_f2d_1459 6th cir affg per curiam tcmemo_1982_603 petitioners do not even claim and the record does not support a finding that petitioner entered into such an agreement with either k h or ms velilla based on our review of the entire record before us we find that petitioners have failed to establish that the deposits of k h's funds and ms velilla's funds during each of the years and that were not returned during each of those years viz deposits of dollar_figure and dollar_figure during and respectively are not taxable to petitionersdollar_figure petitioners also argue that no portion of k h's funds that petitioner deposited into petitioners' accounts during the years at issue is income to petitioners because in the lawsuit that mr kabeiseman instituted around against petitioner mr kabeiseman made no allegation of misappropriation and the settlement payment of dollar_figure by petitioner to mr kabeiseman in connection with that lawsuit encompassed a payment in settlement of any such dispute between mr kabeiseman and petitioner we disagree on the record before us we find that the omission of continued - - - - miscellaneous deposits the parties agree that the total_amounts of miscellaneous deposits that remain at issue for and are dollar_figure and dollar_figure respectively petitioners agree that those deposits are prima facie evidence of income and that they bear the burden of proving that respondent's determinations of unreported income for the years and based on those deposits are errone- ous see clayton v commissioner t c pincite dileo v commissioner t c pincite tokarski v commissioner t c pincite although petitioners' argument is not altogether clear they appear to argue that the miscellaneous deposits at issue for and do not constitute unreported income for those years because they represent gross_receipts derived from the operations of petitioner's sole_proprietorship charles harp construction that petitioners reported in schedule c of their return for each continued such an allegation from the complaint in the lawsuit does not establish that those funds are not taxable to petitioners in fact with respect to petitioner's deposits during and of k h's construction loan proceeds the record does not indi- cate that mr kabeiseman had any knowledge at any time throughout the course of the years at issue of petitioner's practice of retaining a portion of those proceeds even assuming arguendo that we were to construe the settlement agreement as encompassing a repayment of a portion of k h's construction loan proceeds a repayment by petitioner in a year subsequent to the year in which those proceeds were deposited into petitioners' accounts and for which they constitute income to petitioners under the principles of 366_us_213 would not reduce petitioners' income for the year during which those proceeds were deposited see 51_tc_494 - - - - of those years petitioners appear to argue further that to the extent that respondent did not treat those deposits as having been so included her computation of unreported income based on the application of the bank_deposits method is inaccurate if petitioners believe that respondent's method of computa- tion of unreported income is unfair or inaccurate the burden is on them to show such unfairness or inaccuracy 335_f2d_671 5th cir in applying the bank_deposits method respondent is not required to make an automatic_adjustment for amounts reported in the taxpayer's return if the taxpayer fails to show that the reported amounts were in fact used to make such deposits see marcello v commissioner f 2d pincite based on certain limited information that respon- dent's revenue_agent found reliable that agent excluded from the calculation of petitioners' unreported income those deposits that that agent concluded had been reported income in petitioners' and returnsdollar_figure based upon certain additional informa- tion that petitioners provided to respondent subsequent to the issuance of the notice and prior to the trial herein respondent reduced the amount of petitioners' unreported income for the years at issue that she had determined in the notice on the basis of the bank_deposits method in order to reflect certain deposits into petitioners' accounts during those years that respondent see supra note - - - - concluded had been included as income in petitioners' and returns petitioners presented no evidence at trial that establishes that the miscellaneous deposits at issue for each of the years and were in fact included in the gross_receipts that were reported in schedule c of their return for each of those years on the instant record we find that petitioners have failed to establish that the miscellaneous deposits at issue represent income that they reported in their returns for those years petitioners assert additional reasons for claiming that the following two miscellaneous deposits do not constitute income a deposit of dollar_figure on date into petitioners' account at the hillsboro branch of washington federal31 that petitioners claim they obtained from an account at far west federal and a deposit of dollar_figure on date into petitioners' account at that bank that petitioners obtained from the sale of a chevrolet pickup truckdollar_figure although the parties stipulated and petitioners assert on brief that that deposit was a transfer to far west bank we shall disregard that stipulation see 93_tc_181 and that assertion because they are clearly contrary to facts disclosed by the record the following facts are disclosed by the record a deposit of dollar_figure was made into petitioners' account at washington federal on date and no deposit in that amount was made into petitioners' account at far west federal on date or on any other date during petitioners advance no additional arguments and the record does not support a finding that the remaining miscellaneous continued - - - - with respect to the deposit of dollar_figure on date petitioners' bank statement from far west federal does not show that a transfer of dollar_figure was made from their account at that bank to their account at washington federal in or around date assuming arguendo that the source of the dollar_figure deposit on date into petitioners' account at washington federal was a transfer from an account at far west federal the record does not contain any evidence as to the account at far west federal from which that transfer may have been made or the purpose of such transfer with respect to the deposit of dollar_figure on date petitioners rely on the general and vague testimony of petitioner that that deposit represented proceeds from the sale of a truck that petitioners sold at a loss the record contains no evidence relating to the cost of that truck or its basis in petitioners' hands at the time of its sale on the instant record we find that petitioners have failed continued deposits at issue are not taxable in this regard assuming arguendo that we were to find petitioners' schedules of deposits and ms harp's testimony regarding those schedules to be reli- able we found neither those schedules nor that testimony helpful in determining whether those deposits are not taxable petition- ers' schedules of deposits either do not identify the sources of certain of the miscellaneous deposits at issue or identify the sources of certain of those deposits without providing petition- ers' explanation as to why they are not taxable ms harp's testimony regarding petitioners' schedules of deposits which was general vague and conclusory did not provide any additional explanation on behalf of petitioners as to why the miscellaneous deposits at issue for each of the years at issue are not taxable - - - - to establish that the foregoing two miscellaneous deposits at issue are not taxable based on our review of the entire record before us we find that petitioners have failed to establish that they do not have unreported income resulting from the miscellaneous deposits at issue for the years and in the amounts of dollar_figure and dollar_figure respectivelydollar_figure deposits of funds that mr kabeiseman transferred to petitioner the parties agree that on date and on date petitioner deposited into one of petitioners' accounts loans obtained from mr kabeiseman in the amounts of dollar_figure and dollar_figure respectively and during petitioner made payments totaling dollar_figure to mr kabeiseman with respect to those loans in addition the parties do not dispute that petitioner did not make any other_payments with respect to those loans to mr kabeiseman the only dispute is whether mr kabeiseman discharged the respective outstanding balances of those loans during sec_61 provides that gross_income generally includes income from the discharge_of_indebtedness a debt is discharged at the point in time at which an identifiable_event occurs that makes it clear that the debt will never be paid we have considered all of petitioners' other arguments with respect to the miscellaneous deposits at issue and find them to be without merit - - - - 88_tc_435 the test for determining that point in time depends on a practical assessment of all the facts and circumstances relating to the likelihood of payment id petitioners contend that no identifiable_event occurred during that made it clear that the kabeiseman loans at issue would never be repaid and that therefore petitioners were not discharged from those debts during and have no income from the discharge_of_indebtedness for that year respondent dis- agrees on the instant record we find that no identifiable_event occurred during that made it clear that petitioner never would repay the respective outstanding balances of the kabeiseman loans indeed the record establishes that during that year petitioner repaid dollar_figure of those loans based on our review of the record before us we find that the respective outstanding balances of the kabeiseman loans were not discharged during consequently petitioners do not have income for that year from the discharge_of_indebtedness self-employment_tax respondent determined that petitioners are liable for self-employment_tax for the years and because the unreported income for those years is self-employment_income sec_1401 imposes a self-employment_tax on self-employment_income sec_1402 generally defines self-employment_income - - - - as net_earnings_from_self-employment derived by an individual the term net_earnings_from_self-employment means gross_income derived by an individual from any trade_or_business carried on by such individual less the deductions allowed by the code that are attributable to such trade_or_business plus certain items not relevant here sec_1402 the term trade_or_business for purposes of the self-employment_tax generally has the same meaning as it has for purposes of sec_162 sec_1402 petitioners contend that assuming arguendo that we were to sustain respondent's positions that petitioners have unreported income for and resulting from the deposits of k h's and ms velilla's funds and for resulting from the discharge of the outstanding balances of the kabeiseman loans such income would not be subject_to self-employment_tax according to peti- tioners any such income does not constitute self-employment in- come because it is not gross_income derived from a trade or busi- ness carried on by petitioner since we have found that peti- tioners do not have unreported income for resulting from the discharge of the outstanding balances of the kabeiseman loans we shall address petitioners' contention regarding respondent's de- terminations of self-employment_tax for the years at issue only insofar as that contention relates to our findings that petition- ers have unreported income for and resulting from the deposits of k h's and ms velilla's funds respondent does not address that issue in her opening brief nor does she respond to - - - - petitioners' argument with respect to that issue in her answering brief accordingly we conclude that respondent has conceded the self-employment_tax issue relating to that unreported incomedollar_figure see 91_tc_524 ndollar_figure petitioners do not dispute and we therefore assume that they concede that if we were to sustain respondent's determina- tions of petitioners' unreported income for and result- ing from the miscellaneous deposits at issue respondent's deter- minations imposing self-employment_tax for those years on that unreported income would be correct in light of that concession and our findings that petitioners have unreported income result- ing from the miscellaneous deposits at issue for the years and in the amounts of dollar_figure and dollar_figure respectively we sustain respondent's determinations that such income consti- tutes self-employment_income that is subject_to self-employment taxdollar_figure even assuming arguendo that respondent had not conceded that issue we agree with petitioners that their unreported income for and resulting from the deposits of k h's and ms velilla's funds is not gross_income derived by petitioner from a trade_or_business see generally 69_tc_990 403_fsupp_257 n d miss affd without published opinion 531_f2d_573 5th cir and that consequently it does not constitute self-employment_income for either of the years at issue that is subject_to self-employment_tax petitioners do not dispute and we assume that they also concede the imposition of the self-employment_tax for relating to their unreported income for that year in the amount of dollar_figure from the sale of plans accuracy-related_penalty - - - - respondent determined that petitioners are liable for each of the years and for the accuracy-related_penalty under sec_6662 because petitioners' underpayment_of_tax for each of those years was due to negligence or disregard of rules or regulations in the alternative respondent determined that petitioners are liable for that penalty for each of the years at issue because they have a substantial_understatement of income for each of those years petitioners contend that assuming arguendo that we were to sustain respondent's position that petitioners have unreported income for resulting from the discharge of the outstanding balances of the kabeiseman loans we should nonetheless reject respondent's determination imposing the accuracy-related_penalty for to the extent that it relates to the underpayment attributable to any such unreported income in light of our holding that petitioners do not have unreported income for resulting from the discharge of the outstanding balances of the kabeiseman loans we shall not address that contention petitioners do not dispute and we therefore assume that they concede that if we were to sustain respondent's position that petitioners have unreported income for and result- ing from the deposits of k h's and ms velilla's funds and the miscellaneous deposits at issue respondent's determination of the accuracy-related_penalty for each of those years to the ex- - - - - tent that it relates to the underpayment attributable to that in- come would be correct in light of that concession and our find- ings that petitioners have unreported income for and resulting from those deposits in the total amount of dollar_figure and dollar_figure respectively we sustain respondent’s determina- tion imposing the accuracy-related_penalty for each of those years to the extent that it relates to the underpayment for each such year attributable to such unreported incomedollar_figure to reflect the foregoing and the concessions of the parties decision will be entered under rule petitioners do not dispute and we assume that they also concede the imposition of the accuracy-related_penalty for relating to their unreported income for that year in the amount of dollar_figure from the sale of plans
